DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 17, 2020 has been entered.
Response to Amendment
By Applicant’s amendment filed November 17, 2020, claims 1, 11, 12, 19, 20 and 22 are pending and presented for examination.

Response to Arguments
Applicant’s arguments filed November 17, 2020 have been fully considered but they are not persuasive.

These arguments are found not persuasive since the prior art of record teaches including the same components in the composition as claimed as well as amounts of said components that overlap with the claimed amounts. Specifically, Gerardi et al. teaches that the composition is an emulsion adapted for moisturizing skin (e.g., a lotion, cream, or body butter), wherein the cosmetic composition comprises one or more emollients, as well as one or more emulsifiers [0015].  Suitable examples of emulsifiers include cetearyl olivate, sorbitan olivate and mixtures thereof, in an amount of about 0.01% to about 20% by weight, or about 0.1 % to about 10% by weight, or about 0.5% to about 5% by weight [0056].  Suitable examples of emollients include isopropyl palmitate in an amount from about 0.01 % to about 20%, alternatively from about 0.1% to about 10%, and alternatively from about 0.5% to about 5%, by weight of the composition [0077].  Thus the prior art of record renders obvious combining the same components as claimed in the amounts as claimed.
Thus Gerardi et al. teaches cosmetic formulations in the form of emulsions which comprises at least one emulsifier and at least one emollient in amounts that overlap with Applicant’s claimed range of from about 0.20% to about 0.75% by weight of an emulsifier.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Furthermore, it is obvious to vary and/or optimize the amount of components provided in a composition, according to the guidance provided in the prior art in order to provide a composition having the desired properties.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Applicant argues that in the instant specification the surprising and unexpected results are detailed.
This argument is found not persuasive since as detailed below, Applicant’s data does not demonstrate criticality for the amounts of emulsifier and emollient as claimed.  Moreover, as detailed below, Applicant’s data does not does not demonstrate criticality 
First, Applicant argues that on page 9, line 22 to page 10, line 3 of the instant specification it is stated that the inventors have surprisingly found that increasing the amount of the present emulsifier in the composition from 0.75% to 2.0% (by weight) was found to either have no substantial effect, or have a beneficial effect on the resulting residue levels after application. In fact, the present inventors have surprisingly found that including only a low level of the emulsifier (e.g., 0.15% by weight of the composition) was found to increase residue levels after application. When an emulsifier having an HLB value outside of the preferred levels was used, by contrast, the resulting residue levels were higher and therefore less desirable.
These arguments are found not persuasive since the claims of the instant application recite a residue level lower than about 40 g/cm2 and an amount of olivate (emulsifier) from about 0.20% to about 0.75%.  However, Applicant’s composition D provides the lowest residue level even though the amount of olivate is 2.0%, which is outside of the claimed range of from about 0.20% to about 0.75%.  Furthermore, even though Applicant’s composition E has a low amount of olivate which is 0.15% and outside the claimed range of from about 0.20% to about 0.75%, Gerardi et al. teaches a preferred amount of a suitable emulsifier including cetearyl olivate, sorbitan olivate and mixtures thereof, is about 0.5% to about 5% by weight and thus motivates an ordinary skilled artisan to choose an amount greater than 0.15% as in Applicant’s composition E and in the range as specifically demonstrated by Applicant that achieves reduced In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second, Applicant argues that pages 20, lines 14-22 of the instant specification states that it was surprisingly discovered that the amount of emollient had an impact on the resulting residue level, while the type of emollient had no significant impact. 
This argument is found not persuasive since in all of the examples demonstrated in the instant specification, i.e. formulations A-H and K-N, only one concentration of emollient was utilized, which is 2.0%, for all formulations.  Formulations F and G contain an emollient different from isopropyl palmitate in an amount of 2.0%.  Thus while Applicant’s data demonstrates that the type of emollient is not critical, Applicant’s data 
Thirdly, with respect to the type of emulsifier used, Applicant’s data does not demonstrate criticality for the use of olivate as claimed.  As demonstrated in Figure 2, formulation L which contains olivate within the claimed range (0.75%) and 2.0% isopropyl palmitate, does not have a residue level less than about 40 g/cm2 as claimed.  Furthermore as detailed on pages 35-36 of the instant specification, formulation M, which does not contain olivate but contains 0.75% of cremophor (having an HLB of greater than 10) and 2.0% isopropyl palmitate, has an acceptable residue level of below 40 g/cm2 as claimed in the instant claims.  Thus Applicant’s data does not demonstrate that olivate is critical for achieving the desired residue level of less than about 40 g/cm2 as claimed.  
Finally, with respect to the addition of a powdered additive, all of the formulations in the instant specification contain 0.5% cotton powder (powdered additive) except formulation H.  Even though formulation H does not contain the powdered additive, the residue level of said formulation meets the limitations of the claim which is less than about 40 g/cm2 and is better than some formulations which contain the powdered additive (formulation L).  Thus no criticality is presented for the use of the powdered additive.
It is Applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g). Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972).  Thus, for these reasons Appellant’s data is found not persuasive.
With respect to Applicant’s presentation of the consumer product, this showing amounts to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
The previous double patenting rejection is hereby maintained as Applicant has not filed an appropriate terminal disclaimer nor put forth any persuasive arguments for traversal.  It is noted that Applicant will file a terminal disclaimer once allowable subject matter is determined.
For these reasons and for reasons of record, the previous rejections are hereby maintained and detailed below.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, 12, 19, 20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 15-26 of copending Application No. 15/913,160 (U.S. Publication No. 2018/0256465 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘160 claim a composition comprising an emulsifier having an HLB value of between about 4 and about 10 such as a combination of cetearyl olivate and sorbitan olivate; an emollient such as isopropyl palmitate, wherein the emollient is present in a weight amount that is equal to or greater than the weight amount of the emulsifier; and further comprising a cellulose powder such as regenerated cotton powder as well as a method of applying said composition.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1, 11, 12, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gerardi et al. U.S. Publication No. 2014/0356295 A1 in view of Bonner et al. U.S. Publication No. 2014/0134219 A1.
Claims 1, 11, 12, 19, 20 and 22 of the instant application claim a composition wherein after 5 minutes post-application to skin provides a residue level of lower than 40 g/cm2, comprising from about 0.20% to about 0.75% by weight of an emulsifier having an HLB value of between about 4 and about 10 such as a combination of cetearyl olivate and sorbitan olivate; an emollient such as isopropyl palmitate, wherein the emollient is present in a weight amount that is equal to or greater than the weight amount of the emulsifier; and a cellulose powder dispersed throughout the composition.
Gerardi et al. teaches emulsion compositions which are dispersions of one liquid in a second, immiscible liquid which typically include an oily phase comprising one or more hydrophobic, long-chain, organic molecules and an aqueous phase and one or more emulsifier to maintain the emulsion in stable form over time [0005].  Gerardi et al. further teaches that the cosmetic composition can further comprise one or more cosmetic adjuvants selected from the group consisting of additional oils, thickeners, surfactants, preservatives, pigments, humectants, emollients, occlusives, and combinations thereof [0013].  In particular, in certain embodiments, the cosmetic composition further comprises one or more emollients in an amount of about 0.01 to about 20% by weight of the cosmetic composition [0014]. The cosmetic composition can comprise, one or more thickening agents in an amount of about 0.01 to about 15% by 
 Gerardi et al. specifically teaches that the composition is an emulsion adapted for moisturizing skin (e.g., a lotion, cream, or body butter), wherein the cosmetic composition comprises one or more emollients, as well as one or more emulsifiers [0015].  Suitable examples of emulsifiers include cetearyl olivate, sorbitan olivate and mixtures thereof, in an amount of about 0.01% to about 20% by weight, or about 0.1% to about 10% by weight, or about 0.5% to about 5% by weight [0056].  Suitable examples of emollients include isopropyl palmitate in an amount from about 0.01% to about 20%, alternatively from about 0.1% to about 10%, and alternatively from about 0.5% to about 5%, by weight of the composition [0077].  
Gerardi et al. further teaches that emollients can be ingredients that can remain in the stratum coreum to act as lubricants [0098]. Gerardi et al. teaches that emollients can be oil-based or water-based, wherein oil-based emollients can be heavier and may leave a residue on skin, and therefore these can be beneficial for dry skin that requires intense moisturizing, for example [0098]. Water-based emollients can be lighter and less greasy, which can make them ideal for normal, oily or acne-prone skin [0098]. In various embodiments of moisturizing compositions, an emollient can comprise cyclomethicone, dimethicone copolyol, glyceryl stearates, propylene glycol linoleate, isopropyl palmitate, lanolin, and combinations thereof [0098]. 
Gerardi et al. further teaches that the compositions can include thickeners, which can be used to gel or thicken cosmetic compositions and in certain embodiments, thickeners can provide, for example, better deposition properties of the cosmetic 
Thus Gerardi et al. teaches cosmetic formulations in the form of emulsions which comprises at least one emulsifier and at least one emollient in amounts that overlap with Applicant’s claimed range of from about 0.20% to about 0.75% by weight of an emulsifier.  Gerardi et al. further teaches that the emulsifier may be cetearyl olivate, sorbitan olivate and mixtures thereof and thus teach an emulsifier having an HLB value of between about 4 and about 10.  Gerardi et al. further teaches that the emollient may be isopropyl palmitate and the amount of emollient taught in Gerardi et al. may also be equal to or greater than the amount of the emulsifier as claimed in the instant claims.  Gerardi et al. further teaches the formulation may include a thickening agent such as a natural powder like cellulose in an amount that overlaps with Applicant’s claimed range of about 0.1% to about 3.0% by weight of the composition.  Thus Gerardi et al. teaches formulating a cosmetic composition which may comprise the same components as claimed in the same amounts as claimed.  Gerardi et al. does not specifically teach including an emulsifier having an HLB value of below 4 or above 10 and thus Applicant’s claimed limitation of a composition that is free of an emulsifier having an HLB value of below 4 or above 10 is rendered obvious.
Coming Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect ....the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected the various combinations of features claimed from within the prior art disclosure specifically, an emulsifier having an HLB value of between about 4 and about 10 such as a combination of cetearyl olivate and sorbitan olivate in an amount from about 0.20% to about 0.75% by weight; an emollient such as isopropyl palmitate, wherein the emollient is present in a weight amount that is equal to or greater than the weight amount of the emulsifier; and a cellulose powder as a thickening agent in an amount of about 0.1% to about 3.0% by weight of the composition, to arrive at the instantly claimed subject matter. 
Thus since a composition as claimed which includes an emulsifier having an HLB value of between about 4 and about 10 which is a combination of cetearyl olivate and sorbitan olivate in the amounts as claimed; an emollient which is isopropyl palmitate, wherein the emollient is present in a weight amount that is equal to or greater than the weight amount of the emulsifier; and cellulose powder is rendered obvious in view of Gerardi et al., the properties of the composition as claimed i.e. wherein after five minutes post-application to the skin provides a residue level of lower than about g/cm2 and provide an after feel value of equal to or less than about 5.0 N are also rendered obvious since "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus the composition rendered obvious over the prior art teachings comprising the same components as claimed in the same amounts as claimed will necessarily possess the same properties as claimed in the instant claims.
Moreover, the method claims are rendered obvious since the prior art teaches applying the composition to the skin and thus said application will necessarily produce the same residue level as measured by a sebumeter as claimed and will necessarily have an after feel level equal to or less than about 5.0 N as claimed.  
Gerardi et al. does not teach regenerated cotton powder.
Prior to the effective filing date of the instant application, the use of regenerated cotton powder for use in pharmaceutical formulations as cellulose material was known in the art.  Bonner et al. teaches synthetic or regenerated cotton or cellulose materials may also be used as sources for the cellulose particles useful in the compositions, including rayon, viscose, cellophane, and other cellulosic materials with a uniform and reproducible molecular size and distribution [0039].  Bonner et al. further teaches the cellulose particles may be derived directly from the source plant (referred to herein as, "raw" particles) or may be generated from cloth or nonwoven materials previously formed from plant or cellulose particles (referred to as “regenerated” particles) [0040]. 
Accordingly, prior to the effective filing date of the instant invention, it would have been within the skill of an ordinary artisan practicing the invention of Gerardi et al. to determine the cellulose material useful in the compositions disclosed therein.  Selecting regenerated cotton powder as a suitable cellulose material would have been seen as selecting an obvious alternative to yield predictable results and as being within the purview of an ordinary artisan practicing the invention.  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 1, 11, 12, 19, 20 and 22 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM